UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-2354


MICHAEL ANDRE ARTIS,

                  Plaintiff – Appellant,

             v.

NEWPORT NEWS SHIPBUILDING AND DRYDOCK COMPANY,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (4:07-cv-00054-RBS-JEB)


Submitted:    April 16, 2009                 Decided:   April 20, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Andre Artis, Appellant Pro Se. Kurt George Larkin, Hill
B. Wellford, Jr., HUNTON & WILLIAMS, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael Andre Artis appeals the district court’s order

accepting the magistrate judge’s report and recommendation to

grant    Defendant’s          summary    judgment       motion       on      his     claims

asserting unlawful discharge and retaliatory refusal to rehire,

in violation of Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000), the Labor and

Management Relations Act of 1947, 29 U.S.C. § 185 (2006), and

Virginia     law.        We     have    reviewed     the      record      and      find    no

reversible      error.        Accordingly,      we     deny    Artis’s       motion       for

production of transcript at government expense and affirm the

district       court’s        order.        See      Artis      v.     Newport            News

Shipbuilding & Drydock Co., No. 4:07-cv-00054-RBS-JEB (E.D. Va.

Nov. 4, 2008).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court     and    argument      would    not    aid     the      decisional

process.

                                                                                   AFFIRMED




                                           2